Citation Nr: 1638534	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-27 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fractured right clavicle. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss disability of the left ear; and if so, whether the criteria for service connection are met.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss disability of the right ear; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 to July 1982.


These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the RO that granted service connection for residuals of a fractured right clavicle evaluated as 10 percent disabling effective October 6, 2009; and from a September 2012 decision of the RO that found new and material evidence to reopen, and then denied service connection on the merits for a bilateral hearing loss disability.  The Veteran timely appealed the denial of service connection and appealed for a higher initial rating.

In November 2015, the Veteran withdrew his prior request for a Board hearing, in writing (see Report of General Information, dated November 4, 2015).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran reportedly last worked in September 2009, and that he reported in September 2010 that he was looking for work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal, despite the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are captioned as above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for a hearing loss disability of the right ear is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's residuals of a fractured right clavicle have been manifested by X-ray evidence of deformity and minimal degenerative changes, and functional loss due to painful motion and weakness; neither flexion nor abduction limited to shoulder level, functional loss with overhead activities, ankylosis, nonunion of the clavicle or scapula of the upper extremity with loose movement, recurrent dislocation, nor incapacitating episodes are demonstrated.

2.  In an April 2010 rating decision, the RO denied service connection for a bilateral hearing loss disability.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the April 2010 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hearing loss disability; and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran does not have hearing loss of the left ear of such severity so as to be recognized as a disability for VA purposes.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for residuals of a fractured right clavicle are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 (2015).

2.  The RO's April 2010 decision denying service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

3.  The evidence received since the RO's April 2010 denial is new and material; and the claim for service connection for a hearing loss disability of each ear is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  A hearing loss disability of the left ear was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by June 2010 and April 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims decided on appeal have been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The Board concludes that VA's duty to assist has been satisfied.  The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms. 

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Rating

Service connection has been established for residuals of a fractured right clavicle, effective October 6, 2009.  The RO currently assigned an initial 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5203-5024, pertaining to impairment of clavicle or scapula (5203) and tenosynovitis (5024).  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  In the instant case, the Veteran is right-handed; hence, his right shoulder is considered his major upper extremity.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Tenosynovitis will be rated on limitation of motion of affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.


Limitation of motion of the shoulder is rated pursuant to Diagnostic Code 5201, where a 20 percent evaluation is warranted for motion of the arm (minor or major) limited to shoulder level.  A 30 percent rating is assignable for motion of the arm (major) limited to midway between the side and shoulder level.  A 40 percent rating is assignable for motion of the arm (major) limited to within 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  38 C.F.R. 
§ 4.71, Plate I.  Shoulder level is 90 degrees.

Alternatively, pursuant to Diagnostic Code 5203, a 10 percent rating is warranted for malunion of the clavicle or scapula of the upper extremity (minor or major), or for nonunion of the clavicle or scapula without loose movement. A 20 percent rating is warranted for nonunion of the clavicle or scapula of the upper extremity (minor or major) with loose movement, or for dislocation.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of shoulder pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

Historically, the Veteran had fractured his right clavicle as a passenger in a motor vehicle accident while on a 30-day leave during active service.  Service treatment records show a healing fracture of the midportion of the right clavicle in October 1981.

VA records show that the Veteran underwent physical therapy for his right shoulder pain in October 2009.  He reported difficulty looking over his right shoulder while driving. 

In May 2010, the Veteran reported that he had injured the right clavicle twice-first, in the motor vehicle accident in September 1981; and second, in physical training three months later in December 1981.  He indicated that his shoulder was put in a sling, and he was prescribed pain medication and placed on light duty.  X-rays taken in May 2010 of the right clavicle revealed an old fracture deformity of the midshaft, and minimal degenerative changes at the acromioclavicular joint.

The report of a September 2010 VA (contract) examination shows complaints of right shoulder pain, constant in nature.  The Veteran described the pain as being sharp, throbbing, burning, and dull.  He also reported weakness, stiffness, numbness, and swelling.  His symptoms included pain at rest on a level of 8 on a 10-point scale, as well as radiating pain into the right upper extremity.  Pushing, pulling, lifting, and overhead work caused flare-ups of pain, which were moderate-to-severe in degree and lasted for several days.  Pain medications helped to reduce the pain.

The September 2010 examiner noted that the Veteran had not been diagnosed with degenerative arthritis, inflammatory arthritis, or traumatic arthritis.  The Veteran also denied having any tumors.  X-rays of the right shoulder revealed that the bones were on top of each other instead of being aligned.  Presently, the Veteran reported having recurrent pain in the right shoulder area, especially when lifting repetitive more than fifty pounds; and weakness limiting his lifting to three hours.  He also reported that his right shoulder disability affected his activities of daily living, such as grooming, bathing, using the toilet, and dressing; and indicated that many every day activities caused him to experience pain.  His recreational activities have been impacted as well, as the Veteran no longer enjoyed sports activities or physically exertional activities.  At times he had to stop and rest his right shoulder while driving.

Examination in September 2010 revealed that the Veteran's shoulders, posture, and shoulder blades were normal.  There were no scars, swelling, atrophy, or tenderness noted.  The "impingement test" and "painful arc" testing were both negative, bilaterally.  Using a Jamar Dynamometer, the Veteran's grip strength was measured three times on each side, in pounds of pressure, as follows:  Right hand readings were 80, 68, and 68; left hand readings were 60, 58, and 60.

Ranges of motion of the right shoulder were to 180 degrees both on flexion and on abduction, and to 90 degrees both on external and internal rotation.  There was no additional loss of motion after repetitive use testing; however, increased pain was noted.  Pulses were normal in the upper extremities, bilaterally.  Motor strength was 4/5 due to pain on the right side, and 5/5 on the left side.  Sensation was normal to pinprick and light touch throughout the upper extremities.  Reflexes were 2+ in the brachioradialis, triceps, and biceps, bilaterally.  The diagnosis was residuals of a fractured right clavicle times two.

In November 2015, the Veteran indicated that he had no additional evidence for his claim for a higher initial rating.

Here, throughout the rating period, the evidence shows that the Veteran's motion of the right arm was nearly full; and that he could function at the time of pain with medication.  No incapacitating episodes were reported.  The evidence does not reflect that limited motion of the Veteran's right shoulder meets the criteria for a compensable disability rating under Diagnostic Code 5201 at any time.  The currently assigned 10 percent disability rating already compensates the Veteran for significant functional impairment, based on painful motion and flare-ups.  The Veteran also has reported constant pain in the right shoulder, and that he avoids activities due to such pain.  Taking into account his lay assertions, particularly with respect to functional loss resulting from pain and weakness and other symptoms as contemplated by Deluca, the Board concludes that these symptoms meet the criteria for no more than the currently assigned 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5024 or 5201.  The disability has been symptomatic and results in some dysfunction above shoulder level or with heavy lifting.

The evidence has not shown, however, that the Veteran's motion of the right arm approaches or approximates limitation to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  Nor is there evidence of ankylosis of the right shoulder or arm, nor incapacitating episodes.  The Veteran can still move his right shoulder and arm, although limited by pain.  Even with consideration of functional factors, the Board finds that the Veteran's residuals of a fractured right clavicle with minimal degenerative changes do not meet or approximate the criteria for a disability evaluation in excess of 10 percent under Diagnostic Code 5201 or under Diagnostic Code 5024.

Although the evidence does establish malunion, in that the bones were on top of each other instead of aligned, the evidence does not show any loose movement or recurrent dislocation at any time during the appeal.  Therefore, a disability rating in excess of 10 percent under Diagnostic Code 5203 for a right shoulder disability is not warranted.

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the rating criteria.  Specifically, he has shoulder pain and weakness, with functional loss.  Such impairment is contemplated by the currently assigned disability rating.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for residuals of a fractured right clavicle and for tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's residuals of a fractured right clavicle combine or interact with his other service-connected disability in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, an initial disability evaluation in excess of 10 percent for the Veteran's residuals of a fractured right clavicle is not warranted.
III.  Petition to Reopen Claims for Service Connection

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied service connection for a bilateral hearing loss disability in April 2010 on the basis that audiologic test results did not reveal hearing loss of either ear recognized as a disability for VA purposes.

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, a January 2010 VA examination, and statements from the Veteran.

Service treatment records show that the Veteran underwent audiometric testing at the time of enlistment in May 1979 and at separation in July 1982.  Audiometric testing revealed normal hearing, bilaterally.

Post-service treatment records show no hearing loss disability.  The report of a January 2010 VA examination reveals normal hearing sensitivity in both ears.  The January 2010 examiner noted that the Veteran had a mild conductive hearing loss in the right ear resulting from a tympanic membrane perforation which occurred after his active service.

Based on this evidence, the RO concluded that audiometric findings did not meet VA criteria established for impaired hearing to be considered a disability, in an April 2010 rating decision.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The April 2010 rating decision, therefore, became final.

The present claim was initiated by the Veteran in June 2011.  Evidence added to the record includes VA treatment records showing assessments of bilateral cerumen impaction in September 2010 and in December 2010, with ear irrigation in December 2010; the report of an April 2012 VA examination, showing diagnoses of mixed hearing loss of the right ear and normal hearing of the left ear; and statements by the Veteran in January 2013, indicating that he was found to have bilateral hearing loss to such an extent that he was issued hearing devices.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the April 2012 VA examination report, and the Veteran's January 2013 statements.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for a hearing loss disability of each ear is reopened.  38 U.S.C.A. § 5108.

III.  Reopened Claim for Service Connection for a
Hearing loss Disability of the Left Ear

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

For purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that service connection for a hearing loss disability of the left ear is warranted on the basis that he was exposed to excessive noise from field artillery while serving in active service.  His DD Form 214 reflects the Veteran's primary specialty as a tactical wire operation specialist.

As noted above, audiometric testing revealed normal hearing, bilaterally, at the time of the Veteran's enlistment examination in May 1979.  The report of this testing revealed pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
0
0

Audiometric testing in July 1982, at the time of the Veteran's separation from active service, revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
-
0

In this case, the Board finds that the evidence is against a finding that a hearing loss disability of the left ear was incurred in active service or manifested to a compensable degree within the first year after separation; hence, there is no basis to presume its onset in service.  

The Veteran underwent a VA examination in January 2010.  He reported decreased hearing and decreased understanding, particularly in group situations.  He reported the onset of tinnitus in active service, and reported exposure to high intensity sound from field artillery during active service.  The examiner noted that the Veteran's tympanic membranes were partially visualized. Speech audiometry revealed speech recognition ability of 100 percent in each ear.  Pure tone thresholds, in decibels, for the left ear were as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
20
20

The January 2010 VA examiner noted that the Veteran's left ear hearing was within normal limits; audiologic test results were clinically normal.

An audiologic evaluation in September 2010 revealed that left ear hearing was within normal limits from 250 hertz to 8000 hertz, and that the tympanic membrane was intact.  Speech recognition ability of 96 percent for the left ear was noted.

VA records, dated in December 2010, reflect a mild hearing decrease, especially for the left ear.  Examination revealed that both tympanic membranes could not be seen, and that external ear canals were obstructed.  The assessment was bilateral cerumen impaction.  Records show that ear drops were prescribed and ear irrigation was scheduled.  

The Veteran underwent a VA examination in April 2012.  The diagnosis was normal hearing of the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
10
10

VA records, dated in August 2015, again show that the Veteran's left ear was impacted with cerumen and debris, which were removed using suction under direct visualization; the tympanic membrane was intact.  The removed material had a foul odor.  The assessment then was left otitis externa, and the Veteran was given ear drops.

Here, there is no competent evidence that establishes that the Veteran has, or ever has had, hearing loss of the left ear recognized as a disability for VA purposes.   

To the extent the Veteran is claiming that he noticed difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge, as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  Accordingly, the Veteran is not competent to claim that he has a hearing loss disability for VA compensation purposes as this requires clinical testing, and an interpretation of the results by a trained professional.  As detailed on VA audiometric examinations, left ear hearing is within normal limits for VA compensation purposes; this clinical evidence is more probative than the Veteran's sense that he has some hearing difficulty since service.  The Board does not doubt that the Veteran has experienced the sensation of hearing less than he used to; however, the audiological evaluations have consistently yielded results establishing that he does not have left ear hearing loss to such a severity as to be recognized as a disability under the provisions of 38 C.F.R. § 3.385.   

A preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability of the left ear.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

ORDER

An initial disability evaluation in excess of 10 percent for residuals of a fractured right clavicle with minimal degenerative changes is denied.

The application to reopen the previously denied claim of service connection for a hearing loss disability of the left ear is granted.

The application to reopen the previously denied claim of service connection for a hearing loss disability of the right ear is granted.

Service connection for a hearing loss disability of the left ear is denied.


REMAND

Hearing Loss Disability of the Right Ear 

The Board notes that sensorineural hearing loss, as an organic disease of the nervous system, is considered chronic under 38 C.F.R. § 3.309. 

The report of the April 2012 VA examination establishes that the Veteran has hearing loss of the right ear recognized as a disability for VA purposes.  The diagnosis was mixed hearing loss.  The examiner then attributed the Veteran's right ear hearing loss to a tympanoplasty procedure that was conducted nearly ten to fifteen years earlier.   

VA records, dated in September 2010, show that the Veteran's right tympanic membrane was perforated approximately ten to fifteen years earlier, when a physician at the Visalia Clinic attempted to remove cerumen.  The Veteran then underwent a tympanoplasty procedure at the Palo Alto VA Medical Center.  These treatment records are directly relevant to the issue on appeal and therefore must be obtained.  Moreover, any records of treatment or complaints of right ear hearing loss since active service and prior to the tympanoplasty procedure should also be obtained.

In addition, recent VA treatment records must be obtained for a hearing loss disability of the right ear.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Lastly, with regard to secondary service connection, VA should seek a medical opinion regarding whether a hearing loss disability of the right ear is caused or aggravated by the service-connected tinnitus.  Hence, the Board cannot resolve this matter without further medical clarification.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a hearing loss disability of the right ear from August 1982 to present-specifically to include records of a perforated tympanic membrane at the Visalia Clinic, and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or VA's Appeals Management Center (AMC) is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records pertaining to a right tympanoplasty procedure conducted at the Palo Alto VA Medical Center in 1989, or in the 1990's or early 2000's; and obtain the Veteran's outstanding VA treatment records from September 2015 forward; and associate them with the Veteran's claims file.

3. Afford the Veteran a VA examination to address his hearing loss disability of the right ear.
 
(a) For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service. 

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tinnitus (or other service-connected disability) caused any current hearing loss disability of the right ear. 

(c) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected tinnitus (or other service-connected disability) aggravated (i.e., permanently increased in severity beyond the natural progression) any current hearing loss disability of the right ear. 

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the appeal is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


